DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/22/2021 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-20 are currently pending on the application, of which claims 1-2, 9, 13, & 18 are currently amended.
In light of applicant’s amendments to the claims a new grounds of rejection is provided using the same references previously cited under a different interpretation. The previous rejection to the drawings is withdrawn due to the amendments. The previous rejection to the claims is withdrawn to present a new grounds of rejection with the same references but a different interpretation of the art.
Response to Arguments
Applicant's arguments filed 10/22/2021 have been fully considered but they are not persuasive. As to applicant’s argument towards the plate that connects the spray arm to the vehicle, since the claim does not explicitly say that the spray arm is directly connected via the plate, the Ellsworth reference need only teach a plate coupled to the spray arm and the other end .
In response to applicant's argument that the target entity is not an emergency response personnel, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
It is noted that applicant’s amendments have required a different interpretation of the previously cited art, and thus a new grounds of rejection is presented.
Claim Interpretation
The term frame is being defined by its plain meaning disclosed by Merriam-Webster as follows: an open case or structure made for admitting, enclosing, or supporting something (see attached NPL). The term panel is being defined by its plain meaning disclosed by Merriam-Webster as follows: a separate or distinct part of a surface. Furthermore, the term expansion connector is being interpreted to be the same as an expansion joint, as it is believed that this is the meaning that applicant desires and is a known joint in the art.
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “connection device” in claims 2 & 14; “quick-release device” in claim 4; “reception device” in claim 16; & “internet of things (“IoT”) device” in claim 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 6, & 10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ellsworth (US20200205393A1).
Regarding claim 1, Ellsworth teaches a crop spraying apparatus (abstract) comprising: a frame with one or more arms (Fig.1d ref 121a/121b) for spraying liquid chemicals (abstract, [0064]), wherein the spray is directed away from the vehicle and towards the crops and the apparatus is mounted to the vehicle (see Figs.1a-1f); apertures for spraying, which are provided target entity is merely intended use of the apparatus, and since the apparatus is capable of spraying chemicals, one of ordinary skill in the art would reasonably expect that the apparatus is capable of spraying an emergency response personnel. The spray arms further comprise a connection device formed as a plate like bracket to eventually connect to the vehicle (see Fig.7d ref 266 which is part of the spray arm and includes ref 261, both of which are coupled to a plate like bracket ref 279 which connects to the vehicle through other elements, more aptly seen in Figs.1c-1d. For the other washing arm see similar structure in Fig.8d).
Regarding claim 2, Ellsworth teaches the apparatus of claim 1, wherein spraying apparatus further comprises apertures that in which nozzles are coupled (see incorporated reference 11/733,703 Fig.1a ref 130). The spray arms are selectively adjustable towards a target entity via the frame tilting and height adjustability [0073]. 
Regarding claim 6, Ellsworth teaches the apparatus of claim 1 wherein there is at least one pivot section (see Figs.1a-1f refs 260a/260b) that enables the spray arms to rotate in at least one direction (Figs.1e-1f).
Regarding claim 10, Ellsworth teaches the apparatus of claim 1, wherein there is a base platform (see Fig.1c refs 145a/b & 146a/b in conjunction with refs 160 & 200) that enables the washing frame to remain in a fixed upright position.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 & 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ellsworth (US20200205393A1) as applied to claim 1 above, in further view of Bogart (US7413132B1).
Regarding claims 3 & 12, Ellsworth teaches the apparatus of claim 1, wherein there is a container (Fig.1c ref 122, synonymous with an external source) that provides liquid to the spray arms via piping [0054]. Thus, there exists some piping connection from the container to the arms. Ellsworth does not specifically state that the piping is a hose, thereby defining a hose connector, however the usage of hoses are well known in the art as evidenced by Bogart.
Bogart discloses a spray boom assembly for agricultural purposes (Col.1 lines 14-33) wherein it is known to use flexible hoses to create a flow path from a tank to a boom and corresponding nozzle (abstract). Bogart further discloses the presence of a valve (Fig.1 ref 22) coupled to a frame (Fig.1 ref 12) in order to allow for control of liquid flow (Col.2 lines 30-35). Bogart and Ellsworth are analogous in the art of vehicle mounted spray booms.
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the piping of Ellsworth to provide a valve coupled to the frame in order to control liquid flow (Bogart Col.2 lines 30-35) to the spray arm. One of ordinary skill in the art would have further utilized flexible hoses as such is a known way to provide fluid to .

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ellsworth (US20200205393A1) as applied to claim 1 above, in further view of Jugovich (US20170295719A1).
Regarding claim 4, Ellsworth teaches the apparatus of claim 1, but does not explicitly disclose the presence of quick release devices coupled to the spray arms. However, the use of such quick release devices is known in the art, as evidenced by Jugovich.
Jugovich discloses a vehicle mounted spray boom (Fig.1), wherein nozzles are mounted to a spray boom [0063] and further discloses that it is advantageous to utilize quick disconnects in order to easily remove and replace nozzles [0063]. Jugovich and Ellsworth are analogous in the art of vehicle mounted spray booms.
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the spray booms (arms) of Ellsworth to utilize quick disconnect couplings between the boom and nozzles in order to easily remove and replace nozzles (Jugovich [0063]).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ellsworth (US20200205393A1) as applied to claim 1 above, in further view of Grotelueschen (US20170027103A1).
Regarding claim 5, Ellsworth teaches the apparatus of claim 1, but does not explicitly disclose the presence of an expansion connector coupled to the frame. However the use of such connectors is known in the art, as evidenced by Grotelueschen.
Grotelueschen discloses a vehicle mounted spray boom with rotatable spray boom portions (see Figs.2-3 also [0025]) and further discloses that expansion connection member can be used for the same purpose [0025]. The segmentation and flexibility of adjacent boom portions allows for use of the sprayer where there is uneven terrain (see Figs.3-4) to improve spraying performance [0017]. Grotelueschen and Ellsworth are analogous in the art of vehicle mounted spray booms.
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the washing frame of Ellsworth to utilize segmented boom portions and expansion connectors, in order to allow for adequate spray performance on even arcuate terrain (Grotelueschen [0017]).

Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ellsworth (US20200205393A1) as applied to claim 1 above, in further view of Honermann (US20100032496A1), Benest (US5507435A), and evidentiary reference Raines (US20180029515A1).

Honermann discloses a slide system for a boom cradle (abstract), wherein a cradle (frame) that holds a boom assembly is capable of sliding such that it can be tucked away and facilitate transport [0001]. The cradle is mounted to a support plate (Fig.3 ref 130) with a channel and receiving portion (Fig.3 refs 125-128) that allows said support plate to move in a direction of the receiving portion. Honermann and Ellsworth are analogous in the art of vehicle mounted spray booms.
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the apparatus of Ellsworth to include a sliding cradle coupled to the washing frame in order to facilitate transport of the vehicle and reduce the overall dimensions of the vehicle (Honermann [0001]). Claim 8 defines over the prior art in the presence of wheels within said reception area for the movement of the support panel. However, using wheels for sliding movement of a spraying apparatus is known in the art, as evidenced by Benest.
Benest teaches a vehicle mounted spraying apparatus (see Figs.1 & 3) wherein a carriage (Fig.3 ref 32), rails (Fig.3 ref 36/38), and wheels (Fig.3 ref 40/42) are utilized in order to allow for movement of a spray arm with a nozzle (Fig.3 ref 30 & 34). See also evidentiary Raines, showcasing a telescopic arrangement for an extending ramp mounted on a vehicle. It is well known that the use of rails and wheel allow for smooth movement (see evidentiary reference Raines [0026], which also discloses vehicle mounted implements that utilize moveable portions). Benest and Raines are both related to Ellsworth in the art of vehicle mounted implements and there movement relative the respective vehicle.
.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ellsworth (US20200205393A1) as applied to claim 1 above, and in further view of Hiddema (US20160262371A1).
Regarding claim 9, Ellsworth teaches the apparatus of claim 1, but does not disclose the presence of a containment pool. However the use of trays for collection dripping chemical from the spray boom is known in the art, as evidenced by Hiddema.
Hiddema discloses a spray boom for agricultural purposes wherein a drip tray is provided and coupled to a spray boom (abstract, see also Figs.11-34 ref 242, 342, 842, & 1142). The drip tray allows for collection of spilling and leaking fluid [0019] and can also function as a wind barrier [0037]. Hiddema and Ellsworth are analogous in the art of vehicle mounted spray booms.
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the spray booms of Modified Ellsworth to incorporate the drip tray of Hiddema in order to collect spilling and leaking fluid and function as a wind barrier (Hiddema [0017 & 0037]). The term containment pool is being interpreted by one of ordinary skill in the art to mean any structure which is capable of containing and collecting fluid discharged from a .

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ellsworth (US20200205393A1) as applied to claim 1 above, in further view of Whiting (US20160221032A1).
Regarding claim 11, Ellsworth teaches the apparatus of claim 1, but does not explicitly state the presence of a sensor which allows for the automating spraying of the washing frame when a target enters its vicinity. However, such a feature would have been obvious in light of the teachings of Whiting.
Whiting discloses electrostatic spray units and nozzles (abstract), and further discloses optical sensors for triggering spraying as it pertains to agriculture [0061]. The optical sensor allows for improved spraying efficiency [0061]. Whiting further discloses that such sensors are obvious when it relates to agriculture [0061]. Whiting relates to Ellsworth as it discloses nozzle and spraying refinements concerning agriculture.
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify Ellsworth to include optical sensors in order trigger spraying upon an entity entering the vicinity of the washing frame, thereby improving spray efficiency (Whiting [0061]).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ellsworth (US20200205393A1) in view of Honermann (US20100032496A1).
d ref 121a/121b) for spraying liquid chemicals (abstract, [0064]), wherein the spray is directed away from the vehicle and towards the crops and the apparatus is mounted to the vehicle (see Figs.1a-1f); apertures for spraying, which are provided with nozzles (see incorporated reference 11/733,703 Fig.1a ref 130). The target entity is merely intended use of the apparatus, and since the apparatus is capable of spraying chemicals, one of ordinary skill in the art would reasonably expect that the apparatus is capable of spraying an emergency response personnel. The spray arms further comprise a connection device formed as a plate like bracket to eventually connect to the vehicle (see Fig.7d ref 266 which is part of the spray arm and includes ref 261, both of which are coupled to a plate like bracket ref 279 which connects to the vehicle through other elements, more aptly seen in Figs.1c-1d. For the other washing arm see similar structure in Fig.8d). The spraying apparatus further comprises apertures that in which nozzles are coupled (see incorporated reference 11/733,703 Fig.1a ref 130). The spray arms are selectively adjustable towards a target entity via the frame tilting and height adjustability [0073]. Ellsworth does not disclose the presence of a support panel. However the use of such support structures for spraying apparatuses is known in the art as evidenced by Honermann.
Honermann discloses a slide system for a boom cradle (abstract), wherein a cradle (frame) that holds a boom assembly is capable of sliding such that it can be tucked away and facilitate transport [0001]. The cradle is mounted to a support plate (Fig.3 ref 130) with a channel and receiving portion (Fig.3 refs 125-128) that allows said support plate to move in a direction of the receiving portion. Honermann and Ellsworth are analogous in the art of vehicle mounted spray booms.
.

Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ellsworth (US20200205393A1) and Honermann (US20100032496A1) as applied to claim 13 above, and in further view of Bogart (US7413132B1).
Regarding claims 14-15, Ellsworth teaches the apparatus of claim 13, wherein there resides a connection device that couples the frame to the vehicle (see Fig.2a in conjunction with Fig.1c & 1g) and there is a container (Fig.1c ref 122, synonymous with an external source) that provides liquid to the spray arms via piping [0054]. Thus, there exists some piping connection from the container to the arms. Ellsworth does not specifically state that the piping is a hose, thereby defining a hose connector, however the usage of hoses are well known in the art as evidenced by Bogart.
Bogart discloses a spray boom assembly for agricultural purposes (Col.1 lines 14-33) wherein it is known to use flexible hoses to create a flow path from a tank to a boom and corresponding nozzle (abstract). Bogart further discloses the presence of a valve (Fig.1 ref 22) coupled to a frame (Fig.1 ref 12) in order to allow for control of liquid flow (Col.2 lines 30-35). Bogart and Ellsworth are analogous in the art of vehicle mounted spray booms.
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the piping of Ellsworth to provide a valve coupled to the frame in order to control liquid flow (Bogart Col.2 lines 30-35) to the spray arm. One of ordinary skill in .
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ellsworth (US20200205393A1) and Honermann (US20100032496A1) as applied to claim 13 above, and in further view of Muff (US20170049043A1) and Bogart (US7413132B1). The following rejection for claim 15 is given in alternative to the rejection, assuming arguendo that the secondary hose and connector is meant to define such that is different from that of claim 14.
Regarding claim 15, Modified Ellsworth teaches the apparatus of claim 13 but does not teach a secondary hose connector and secondary hose for a cleansing agent. However such a feature would have been obvious in light of the teachings of Bogart and Muff.
Muff discloses a liquid dispensing apparatus (abstract) which is coupled to a vehicle (Fig.1) for agricultural purposes. Muff further discloses that such vehicles for agricultural spraying purposes conventionally contain multiple fluid tanks for carrying multiple products [0132], wherein each tank has a hose (see Figs.30-32). Ellsworth and Muff are analogous in the art of vehicle mounted sprayers for agricultural purposes.

It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify Modified Ellsworth to include multiple tanks to hold as many different external liquids as desired, as such is known in the art (Muff [00132]). Further, one of ordinary skill in the art would utilize hoses to connect the tanks to the spray boom as a common, routine, and well known construction to allow for liquid to reach the spray boom. It is also noted that since the hoses connect the tanks to the spray booms, there would necessarily be some connector which the hose connects to in order to transmit the fluid to the nozzles of the booms.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ellsworth (US20200205393A1) and Honermann (US20100032496A1) as applied to claim 13 above, and in further view of Benest (US5507435A) and evidentiary reference Raines (US20180029515A1).
Regarding claim 16, Modified Ellsworth teaches the apparatus of claim 13, but does not disclose the reception device having wheels housed within it. However, such a feature would have been obvious in light of the teachings of Benest.
 Benest teaches a vehicle mounted spraying apparatus (see Figs.1 & 3) wherein a carriage (Fig.3 ref 32), rails (Fig.3 ref 36/38), and wheels (Fig.3 ref 40/42) are utilized in order to allow for movement of a spray arm with a nozzle (Fig.3 ref 30 & 34). See also evidentiary Raines, showcasing a telescopic arrangement for an extending ramp mounted on a vehicle. It is well 
Thus, it would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify Ellsworth to utilize a rail and wheel of Benest instead of a threaded rod in order to provide smooth motion of the extending and retracting of the sprayer (see Raines [0026]). Furthermore, Honermann discloses multiple different types of means which are capable of providing the same motion, thus one of ordinary skill in the art would clearly envisage that multiple different means are capable of performing the sliding action required and would have found it obvious to try other known sliding means.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ellsworth (US20200205393A1) and Honermann (US20100032496A1) as applied to claim 13 above, and in further view of Zemenchik (US20190311198A1).
Regarding claim 17, Modified Ellsworth teaches the apparatus of claim 13, but does not disclose an IoT device that allows for detection of a target entity and activates flow of a liquid therein. However, such a feature would have been obvious in light of Zemenchik.
Zemenchik discloses an agriculture management system (abstract) for a vehicle with a mounted spray boom (see Fig.1) and a sensor coupled to the boom [0022]. The sensor is used in a system having cameras and a GPS device [0022 & 0024], which reads on an IoT device, in order to target an entity and dispense fluid onto said target [0040-0044]. The system allows for determination of individual plants automatically without manual effort to result in economic 
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the apparatus of Modified Ellsworth to utilize the system of Zemenchik in order to increase the economic yield of a lot (Zemenchik [0002-0005]).

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ellsworth (US20200205393A1) in view of Bogart (US7413132B1).
Regarding claim 18, Ellsworth teaches a crop spraying apparatus (abstract) comprising: a frame with one or more arms (Fig.1d ref 121a/121b) for spraying liquid chemicals (abstract, [0064]), wherein the spray is directed away from the vehicle and towards the crops and the apparatus is mounted to the vehicle (see Figs.1a-1f); apertures for spraying, which are provided with nozzles (see incorporated reference 11/733,703 Fig.1a ref 130). The target entity is merely intended use of the apparatus, and since the apparatus is capable of spraying chemicals, one of ordinary skill in the art would reasonably expect that the apparatus is capable of spraying an emergency response personnel. The spray arms further comprise a connection device formed as a plate like bracket to eventually connect to the vehicle (see Fig.7d ref 266 which is part of the spray arm and includes ref 261, both of which are coupled to a plate like bracket ref 279 which connects to the vehicle through other elements, more aptly seen in Figs.1c-1d. For the other washing arm see similar structure in Fig.8d). The spray arms are selectively adjustable towards a target entity via the frame tilting and height adjustability [0073] and there resides a connection device that couples the frame to the vehicle (see Figs.1b-1c ref 150b). Further, there is a container (Fig.1c ref 122, synonymous with an external source) that 
Bogart discloses a spray boom assembly for agricultural purposes (Col.1 lines 14-33) wherein it is known to use flexible hoses to create a flow path from a tank to a boom and corresponding nozzle (abstract). Bogart further discloses the presence of a valve (Fig.1 ref 22) coupled to a frame (Fig.1 ref 12) in order to allow for control of liquid flow (Col.2 lines 30-35). Bogart and Ellsworth are analogous in the art of vehicle mounted spray booms.
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the piping of utilize flexible hoses as such is a known way to provide fluid to booms, and it is in the purview of a skilled artisan to use known elements for their intended function when a specific type of piping is not stated. Furthermore, one of ordinary skill in the art appreciates that providing a flexible hose to supply fluid to the booms would positively assist, with ease, in the movement of spray arms from a deployed position to a stowed position and vice-versa without negative ramification due to change in distance from the tank to the nozzles.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ellsworth (US20200205393A1) and Bogart (US7413132B1) as applied to claim 18 above, and in further view of Honermann (US20100032496A1), Benest (US5507435A), and evidentiary reference Raines (US20180029515A1).

Honermann discloses a slide system for a boom cradle (abstract), wherein a cradle (frame) that holds a boom assembly is capable of sliding such that it can be tucked away and facilitate transport [0001]. The cradle is mounted to a support plate (Fig.3 ref 130) with a channel and receiving portion (Fig.3 refs 125-128) that allows said support plate to move in a direction of the receiving portion. Honermann and Ellsworth are analogous in the art of vehicle mounted spray booms.
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the apparatus of Ellsworth to include a sliding cradle coupled to the washing frame in order to facilitate transport of the vehicle and reduce the overall dimensions of the vehicle (Honermann [0001]). Claim 8 defines over the prior art in the presence of wheels within said reception area for the movement of the support panel. However, using wheels for sliding movement of a spraying apparatus is known in the art, as evidenced by Benest.
Benest teaches a vehicle mounted spraying apparatus (see Figs.1 & 3) wherein a carriage (Fig.3 ref 32), rails (Fig.3 ref 36/38), and wheels (Fig.3 ref 40/42) are utilized in order to allow for movement of a spray arm with a nozzle (Fig.3 ref 30 & 34). See also evidentiary Raines, showcasing a telescopic arrangement for an extending ramp mounted on a vehicle. It is well known that the use of rails and wheel allow for smooth movement (see evidentiary reference Raines [0026], which also discloses vehicle mounted implements that utilize moveable portions). Benest and Raines are both related to Ellsworth in the art of vehicle mounted implements and there movement relative the respective vehicle.
.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ellsworth (US20200205393A1) and Bogart (US7413132B1) as applied to claim 18 above, and in further view of Hiddema (US20160262371A1)
Regarding claim 20, Modified Ellsworth teaches the apparatus of claim 18, wherein there is a base platform (see Fig.1c refs 145a/b & 146a/b including refs 160 & 200) that enable the washing frame to remain in a fixed upright position. Modified Ellsworth does not disclose the presence of a containment pool, however trays for collection dripping chemical from the spray boom is known in the art, as evidenced by Hiddema.
Hiddema discloses a spray boom for agricultural purposes wherein a drip tray is provided and coupled to a spray boom (abstract, see also Figs.11-34 ref 242, 342, 842, & 1142). The drip tray allows for collection of spilling and leaking fluid [0019] and can also function as a wind barrier [0037]. Hiddema and Ellsworth are analogous in the art of vehicle mounted spray booms.
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the spray booms of Modified Ellsworth to incorporate the drip tray of Hiddema in order to collect spilling and leaking fluid and function as a wind barrier (Hiddema .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Reed (US20190184433A1), hereafter R1. R1 discloses a vehicle mounted washing frame (Fig.1) to spray targets that are not the vehicle (Fig.4A) with a sliding rail (Fig.10A-C).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Logan (US20130236644A1) discloses a spraying apparatus (Fig.1 ref 14) mounted on a vehicle (see Fig.1) having spray nozzles (Fig.1 ref 220) located above a drip tray (ref 228) and positioned on a sliding support panel (ref 80). The spray apparatus further comprises a brush assembly (Fig.16 ref 322).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gavrilov (US20190359329A1) discloses a spraying apparatus (Fig.1 ref 110) that couples to a vehicle via a sliding support panel (see Fig.7A ref 430).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jeong (KR101597652B1) discloses a vehicle with a frame for washing solar panels (abstract) and a moveable spraying apparatus for performing the desired cleaning (Fig.1 ref 200) that comprises a nozzle and a brush (ref 240 & Page 3/7 10th paragraph from bottom).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mayfield (US6021959A) discloses a spraying vehicle with a support panel that slides to allow for movement of a washing frame (see Figs.3-4).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAIR CHAUDHRI whose telephone number is (571)272-4773.  The examiner can normally be reached on Monday - Thursday 7:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-




/OMAIR CHAUDHRI/Examiner, Art Unit 1711                                                                                                                                                                                                        

/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711